
	

113 HR 528 IH: Invest in America First Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 528
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Bucshon
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit foreign assistance to countries with a gross
		  domestic product of $1,500,000,000,000 or more.
	
	
		1.Short titleThis Act may be cited as the
			 Invest in America First Act of
			 2013.
		2.Prohibition on foreign
			 assistance to countries with a GDP of $1,500,000,000,000 or more
			(a)Prohibition
				(1)In
			 generalExcept as provided in paragraph (2), assistance may not
			 be provided under any provision of law to a country with a GDP of
			 $1,500,000,000,000 or more.
				(2)ExceptionThe
			 prohibition on assistance under paragraph (1) shall not apply with respect to
			 military assistance, security assistance, or humanitarian assistance.
				(b)DefinitionsIn this Act—
				(1)the term
			 GDP means, with respect to a country, the gross domestic product
			 of the country on a purchasing power parity (PPP) basis divided by the
			 population of the country, as determined by the most recent publication of the
			 Central Intelligence Agency’s The World Factbook; and
				(2)the term
			 humanitarian assistance—
					(A)means assistance,
			 provided on such terms and conditions as the President may determine, for the
			 relief and rehabilitation of victims of natural and manmade disasters,
			 including food, water, medicine, clothing, and shelter; and
					(B)does not include
			 direct financial assistance for the purposes described in subparagraph
			 (A).
					
